Citation Nr: 0726428	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-14 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  The veteran served in the Republic of Vietnam from 
July 5, 1967 to August 9, 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the appellant 
testified before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

The duty to assist includes verifying in-service stressor(s) 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran underwent a QTC PTSD examination in November 2005 
and was diagnosed with PTSD based on his reported in-service 
stressors.  At the examination, the veteran reported being 
involved in the Tet offensive in February 1968 and was 
regularly fired on with rockets, mortars, and sniper attacks.  
Another stressor concerns, having witnessed a soldier shoot 
an innocent young woman.  The veteran has also reported being 
stationed in Pleiku, Vietnam.  However, more verifiable 
details concerning the stressors are needed.  On remand, the 
AOJ should request that the veteran provide specific details 
of the claimed stressful events during service, to include 
dates, places, duty assignments, and names and other 
identifying information concerning the individuals involved.  

Regarding his in-service stressors, between July 1967 and 
August 1968, the veteran was stationed with the 819th Civil 
Engineering Squadron, in Phu Cat, Vietnam, where his military 
occupational specialty (MOS) was pavement maintenance 
specialist.  At the aforementioned hearing on appeal, the 
veteran testified to having undergone combat training prior 
to his deployment to Vietnam.  Also, the veteran referred to 
his squadron as "combat engineers".  He reported that his 
squadron was under rocket and mortar attacks.  Further, he 
reported seeing piles of dead bodies in the village of Phu 
Cat.

It appears that the AOJ has never sought confirmation of the 
veteran's claimed stressors.  On remand, the AOJ should ask 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to provide any available information, which might 
corroborate the veteran's alleged in-service stressors.  In 
particular, the AOJ should attempt to verify whether, between 
July 1967 and August 1968, the veteran's air force station 
was under gunfire and rocket and mortar attacks.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

2.  Then, the AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty with the U.S. Air Force 
from August 1965 to January 1969.  He 
served in the Republic of Vietnam from 
July 1967 to August 1968, where he was 
stationed with the 819th Civil Engineers 
Squadron.  The veteran maintains that he 
was attached to a combat engineering 
station and that there were regular 
rocket, mortar, and sniper attacks.  
Moreover, the veteran reported to having 
been involved in the Tet Offensive in 
February 1968 and having been in Pleiku.  
The VA must provide the JSRRC with copies 
of any of the veteran's service personnel 
records, showing service dates, duties, 
and units of assignment, and stressor 
statements.

3.  After items 1 and 2 are completed, 
the AOJ should prepare a report detailing 
the nature of any in-service stressors 
that was established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



